Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 16-18, 23-25, 27, 30, 37, 39, 43, 48, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. Pub No. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1) in further view of Sharma et al.(U.S. Pub No. 2018/0035436 A1).


1. O’Malley teaches a method of wireless communication by a user equipment (UE), comprising: receiving via a primary link [par 0061, 0419, A type of handover initiated by the UE. The UE sends the request for establishment of a new radio link in the new cell, i.e. it does not use the current radio link for performing handover but a radio link of the new cell. The designated primary connection would preferable conduct the ongoing mobile usage and the secondary would preferably comprise at least one of the following connections types/roles/functions: a redundant cutover connection, backup connection, duplicate connection, dual-use connection, separate use connection, a data vs voice connection, a voice vs. data connection, a party line connection, a tracking connection and/or the like], and in response to the HO indication, taking one or more actions to maintain an existing secondary link connection between the UE [par 0412, 0418, there the connections to the first base station and the second base station or the say "two connections" are maintained for a period of time before releasing the connection to the first base station. So basically there is a "one-two-one series of connections" where the two connections are maintained fora particular duration of time during the handover (or handoff) process. Further, wherein the at least two connections include a designated primary connection and a secondary connection],
 	O’Malley fails to show handover indication from a source wireless wide area network (WWAN) base station (BS) to handover to a target WWAN BS; maintaining an existing secondary link connection between the UE and the WLAN AP during the handover from the source WWAN BS to the target WWAN BS
par 0051, The inter-cell handoff, i.e., the WWAN horizontal handoff, can be carried out by using a conventional antenna with a conventional handoff scheme. However, in addition to configuring the WLAN antenna 420 to be a modal antenna, the WWAN antenna 424 may also be configured to be modal, providing functional flexibility and possible size reduction of the system. In this case, once a WWAN connection is determined to be used according to a certain priority, the processor 416 may control the WWAN modal antenna 424 to select a WWAN connection with the optimum signal level. Supposing it is found through the availability testing that connections to M base stations, BS 1, BS 2... and BS M, are available in the area]; maintaining an existing secondary link connection between the UE and the WLAN AP during the handover from the source WWAN BS to the target WWAN BS [par 0050, First, the user is at the position 121 and the WLAN connection with the AP 4 is maintained. When the user moves away to the location 122, a different mode with a radiation pattern having a long- range directivity may be selected from the multiple modes that the WLAN modal antenna 420 has, so as to maintain the WLAN connection with the AP 4]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.

 	In an analogous art Sharma show receiving, from the source WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP) [par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

2. O’Malley, Matsumori, and Sharma discloses the method of claim 1, wherein: O’Malley and Matsumori fail to show the PDU comprises a last packet data convergence protocol (PDCP) PDU forwarded to the WLAN AP, and wherein: taking the one or more actions is based, at least in part, on the SN.
 	In an analogous art Sharma show the PDU comprises a last packet data convergence protocol (PDCP) PDU forwarded to the WLAN AP, and wherein: taking the one or more actions is based, at least in part, on the SN [par 0013, 0014,  The MeNB, when receiving the DL DATA DELIVERY STATUS frame, regards the desired buffer size under b) and c) above as the amount of data desired from the SeNB being declared from the PDCP sequence number reported under a) above within the same frame, as well as from the most recently reported PDCP sequence number(s) of all other E-RABs established for the UE; as the momentary desired buffer sizes, independent of buffer sizes indicated in the past. The MeNB also is allowed to remove the buffered PDCP PDUs according to the feedback of successfully delivered PDCP PDUs, and decide upon the actions necessary to take for PDCP PDUs reported other than successfully delivered. After being reported to the MeNB, the SeNB removes the respective PDCP sequence numbers].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.


3. O’Malley and Matsumori defines the method of claim 1 wherein: O’Malley and Matsmori fail to show, the SN comprises  a highest received packet data convergence protocol (PDCP) SN on, and wherein: taking the one or more actions is based, at least in part, on the highest received PDCP SN.
 	In an analogous art Sharma show, the SN comprises  a highest received packet data convergence protocol (PDCP) SN on, and wherein: taking the one or more actions is based, at least in part, on the highest received PDCP SN [par 0013, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

6. O’Malley and Matsumori illustrates the method of claim 1, further comprising: O’Malley and Matsurmori fail to show transmitting, to the target WWAN BS, the SN  wherein the PDU comprises a last transmitted packet data convergence protocol (PDCP) PDU transmitted via WLAN to the target WWAN BS on the uplink.
 	In an analogous Sharma show transmitting, to the target WWAN BS, the SN  wherein the PDU comprises a last transmitted packet data convergence protocol (PDCP) PDU transmitted via WLAN to the target WWAN BS on the uplink[par 0013, 0014,  The MeNB, when receiving the DL DATA DELIVERY STATUS frame, regards the desired buffer size under b) and c) above as the amount of data desired from the SeNB being declared from the PDCP sequence number reported under a) above within the same frame, as well as from the most recently reported PDCP sequence number(s) of all other E-RABs established for the UE; as the momentary desired buffer sizes, independent of buffer sizes indicated in the past. The MeNB also is allowed to remove the buffered PDCP PDUs according to the feedback of successfully delivered PDCP PDUs, and decide upon the actions necessary to take for PDCP PDUs reported other than successfully delivered. After being reported to the MeNB, the SeNB removes the respective PDCP sequence numbers].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

16. O’Malley teaches a method of wireless communication by a source wireless base station (BS), comprising: transmitting via a primary link a handover (HO) indication for handing over a user equipment (UE) from the source BS to a target BS [par 0061, 0419, A type of handover initiated by the UE. The UE sends the request for establishment of a new radio link in the new cell, i.e. it does not use the current radio link for performing handover but a radio link of the new cell. The designated primary connection would preferable conduct the on-going mobile usage and the secondary would preferably comprise at least one of the following connections types/roles/functions: a redundant cutover connection, backup connection, duplicate connection, dual-use connection, separate use connection, a data vs voice connection, a voice vs. data connection, a party line connection, a tracking connection, and/or the like], and in response to the HO indication, taking one or more actions to maintain an existing secondary link connection between the UE and a secondary BS [par 0412, 0418, 0420, the connections to the first base station and the second base station or the say "two connections" are maintained fora period of time before releasing the connection to the first base station. So basically there is a "one-two-one series of connections" where the two connections are maintained fora particular duration of time during the handover (or handoff) process. Further, wherein the at least two connections include a designated primary connection and a secondary connection. The on-going mobile connection involves attempting to preferably maintain the at least two connections with the (designated) primary connection and secondary connection].
 	O’Malley fail to show wireless wide area network (WWAN), handing over a user (WWAN) BS to a target WWAN BS, maintain an existing secondary link connection between the UE and the WLAN AP during the handover from the source WWAN BS to the target WWAN BS.
 	In an analogous art Matsumori show wireless wide area network (WWAN), handing over a user (WWAN) BS to a target WWAN BS [par 0051, The inter- cell handoff, i.e., the WWAN horizontal handoff, can be carried out by using a conventional antenna with a conventional handoff scheme. However, in addition to configuring the WLAN antenna 420 to be a modal antenna, the WWAN antenna 424 may also be configured to be modal, providing functional flexibility and possible size reduction of the system. In this case, once a WWAN connection is determined to be used according to a certain priority, the processor 416 may control the WWAN modal antenna 424 to select a WWWAN connection with the optimum signal level. Supposing it is found through the availability testing that connections to M base stations, BS 1, BS 2... and BS M, are available in the area]; maintain an existing secondary link connection between the UE and the WLAN AP during the handover from the source WWAN BS to the target WWAN BS [par 0050, First, the user is at the position 121 and the WLAN connection with the AP 4 is maintained. When the user moves away to the location 122, a different mode with a radiation pattern having a long-range directivity may be selected from the multiple modes that the WLAN modal antenna 420 has, so as to maintain the WLAN connection with the AP 4]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.
 	O’Malley and Matsumori fail to show to at least one of the UE or the target WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP).
 	In an analogous art Sharma show to at least one of the UE or the target WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP) [par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

17. O’Malley and Matsumori defines the method of claim 16, O’Malley and Matsumori fail to show further comprising: the PDU comprises a last packet data convergence protocol (PDCP) PDU forwarded to the WLAN AP.
 	In an analogous art Sharma show further comprising: the PDU comprises a last packet data convergence protocol (PDCP) PDU forwarded to the WLAN AP [par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

18. O’Malley and Matsumori displays the method of claim 16, wherein O’Malley and Matsumori fail to show the SN comprises, a highest received packet data convergence protocol (PDCP) (SN).
 	In an analogous art Sharma show the SN comprises, a highest received packet data convergence protocol (PDCP) (SN) par 0013, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.


23. O’Malley, Matsumori, and Sharma displays the method of claim 16, wherein the source BS manages the UE’s connection to the WLAN [O’Malley, par 0278, 0279, such as a mobile network (MN) 24 (e.g. GSM, CDMA, TDM A, or LTE); routed on a DPC-SSN SSx (e.g. SS7) network, and/or a GTT SS&x (e.g. SS7) network; a wireless local area network (WLAN); a wireless Metropolitan area network (WMAN); and/or the like, or any combination thereof. A BSS or Business Support Systems (BSS-and not to be confused with a BSS 54-FIGS. 1 & 2, 4), collectively a OSS/BSS 59; a HLR or Home Location Register (HLR) 57; the BSS 54 or Base Station Subsystem (BSS) 54 (not to be confused with the BSS of the OSS/BSS 59)].


24. O’Malley discloses a method of wireless communication by a target base station (BS), comprising: receiving via primary link a handover (HO) indication from a source WWAN BS serving a user equipment (UE) [par 0061,0419, A type of handover initiated by the UE. The UE sends the request for establishment of a new radio link in the new cell, i.e. it does not use the current radio link for performing handover but a radio link of the new cell. The designated primary connection would preferable conduct the on-going mobile usage and the secondary would preferably comprise at least one of the following connections types/roles/functions: a redundant cutover connection, backup connection, duplicate connection, dual-use connection, separate use connection, a data vs voice connection, a voice vs. data connection, a party line connection, a tracking connection, and/or the like];  in response to the handover indication, taking one or more actions to maintain an existing connection between the UE and a secondary BS [par 0412, 0418, 0420, where the connections to the first base station and the second base station or the say "two connections" are maintained for a period of time before releasing the connection to the first base station. So basically there is a "one-two-one series of connections" where the two connections are maintained fora particular duration of time during the handover (or handoff) process. Further, wherein the at least two connections include a designated primary connection and a secondary connection. The on-going mobile connection involves attempting to preferably maintain the at least two connections with the (designated) primary connection and secondary connection],
 	O’Malley fail to show a target wireless wide area network (WWAN) base station, and receiving from a source WWAN BS, and maintain an existing secondary link a wireless local area network (WLAN) access point (AP) during the handover from the source WWAN BS to the target WWAN BS
 	In an analogous art Matsumori show a target wireless wide area network (WWAN) base station, and receiving from a source WWAN BS [par 0051, The inter-
cell handoff, the., the WWAN horizontal handoff, can be carried out by using a conventional antenna with a conventional handoff scheme. However, in addition to configuring the WLAN antenna 420 to be a modal antenna, the WWAN antenna 424 may also be configured to be modal, providing functional flexibility and possible size reduction of the system. In this case, once a WWAN connection is determined to be used according to a certain priority, the processor 416 may control the WWAN modal antenna 424 to select a WWWAN connection with the optimum signal level. Supposing it is found through the availability testing that connections to M base stations, BS 1, BS 2 ... and BS M, are available in the area]; and maintain an existing secondary link a wireless local area network (WLAN) access point (AP) during the handover from the source WWAN BS to the target WWAN BS [par 0050, When the user moves away to the location 122, a different mode with a radiation pattern having a long-range directivity may be selected from the multiple modes that the WLAN modal antenna 420 has, so as to maintain the WLAN connection with the AP 4. When the user moves to the location 123, another mode with a radiation pattern having a relatively short-range directivity may be selected to maintain the WLAN connection with the AP 4. When the user moves to the location 125, the signal strength and quality from the AP 7 deteriorate, and a new WLAN connection is selected by using a configuration having the connection with the AP 8 and a mode with a radiation pattern having a relatively long-range directivity. At the location 126, another mode with a different directivity is selected to maintain the WLAN connection with the AP 8]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley and Matsumori because a system and 
 	O’Malley and Matsumori fail to show receiving, from the source WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP); 
 	In an analogous art Sharma show receiving, from the source WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP) [par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

25. O’Malley, Sharma, and Matsumori creates the method of claim 24, O’Malley and Matsumori fail to show wherein: the PDU comprises a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN AP.
 	In an analogous art Sharma show wherein: the PDU comprises a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN AP [par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

27. O'Malley, Sharma, and Matsumori teaches the method of claim 24, wherein: O’Malley and Matsumori fail to show the SN comprises, a highest received packet data convergence protocol (PDCP) SN 
 	In an analogous art Sharma show the SN comprises, a highest received packet data convergence protocol (PDCP) SN [par 0013, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this 

30. O’Malley  Sharma, and Matsumori determines the method of claim 24, O’Malley and Matsumori fail to show further comprising: receiving, from the UE, the SN, wherein the PDU comprises last transmitted packet data convergence protocol (PDCP) PDU transmitted via WLAN to the AP on the uplink.
 	In an analogous art Sharma show further comprising: receiving, from the UE, the SN, wherein the PDU comprises last transmitted packet data convergence protocol (PDCP) PDU transmitted via WLAN to the AP on the uplink [par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.

37. Claim 37 is a claim to a method to carry out the method of claim 23. Therefore claim 37 is rejected under the same rationale set forth in claim 23.



43. O’Malley and Matsumori conveys the apparatus of claim 39, O’Malley and Matsumori fails to show wherein the at least one processor is configured to: transmit, to the target WWAN BS, the SN wherein the PDU comprises a last transmitted packet data convergence protocol (PDCP) PDU transmitted via WLAN to the target WWAN BS on the uplink.
 	In an analogous art Sharma show wherein the at least one processor is configured to: transmit, to the target WWAN BS, the SN wherein the PDU comprises a last transmitted packet data convergence protocol (PDCP) PDU transmitted via WLAN to the target WWAN BS on the uplink[par 0013, 0014, The feedback is provided in the form of a DL DATA DELIVERY STATUS (PDU Type 1) frame (shown later on in the description) which includes information about a) the highest PDCP PDU sequence number successfully delivered in sequence to the UE among those PDCP PDUs received from the MeNB. For an LAA/Wireless Local Area Network (WLAN) access point (AP), the MeNB is aware that the SeNB is LAA]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Sharma because this provides a means for transmitting the generated information indicating the availability to one of the first communication apparatus and the second communication apparatus.



57. O’Malley, Matsumori, and Sharma defines the method of claim 1, O’Malley fail to show wherein connectivity to the WLAN access point is managed via the source WWAN BS.
 	In an analogous art Matsumori show wherein connectivity to the WLAN AP is managed via the source WWAN BS [par 0060, There may be some instances where a cost variation is found among multiple WWAN accesses (e.g., 3G versus 4G) or among multiple WLAN accesses (e.g., differently managed access points) or both].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, and Matsumori because a system and method are provided for wireless communication to operate with multiple network connections sequentially based on priorities.


5.  	Claims 8, 26, 32, 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. Pun No. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 Al), Sharma et al. (U.S. Pub No. 2018/0035436 A1)  in further view of Agiwal et al. (U.S. Pub No. 2014/0146834 Al).

8. O’Malley, Matsumori, and Sharma demonstrate the method of claim 6, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: 
 	In an analogous art Agiwal show wherein taking the one or more actions comprises: retransmitting PDCP PDUs with SNs less than the last transmitted PDCP PDU transmitted via the WLAN to the WLAN AP [par 0030, the method further comprises receiving one or more MAC PDUs which contains one or more unfragmented MAC SDUs built based on first negotiated maximum size from the transmitting device, wherein the sequence number of the one or more MAC PDUs is less than or equal to sum of the sequence number of the last transmitted MAC PDU], and transmitting PDCP PDUs with SNs greater than a highest received PDCP SN on WLAN (HRW) to the target WWAN BS [par 0013, the response message, wherein each of the one or more MAC PDUs contains one or more unfragmented MAC SDUs built based on the second negotiated maximum size, and wherein the sequence number of the one or more MAC PDUs is greater than sequence number of last MAC PDU transmitted prior to transmission of the request message; and transmitting the one or more MAC PDUs which contains the one or more unfragmented MAC SDUs to the receiving device so that the one or more unfragmented MAC SDUs are decoded}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley Matsumori, Sharma, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.


 	In an analogous art Agiwal show wherein taking the one or more actions comprises: transmitting PDCP PDUs to the AP with SNs greater than the SN associated with the last PDCP PDU forwarded to the AP [par 0013, wherein each of the one or more MAC PDUs contains one or more unfragmented MACSDUs built based on the second negotiated maximum size, and wherein the sequence number of the one or more MAC PDUs is greater than sequence number of last MAC PDU transmitted prior to transmission of the request message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

32. O’Malley, Matsumori, Sharma, and Agiwal demonstrates the method of claim 30, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: discarding PDCP PDUs received from the AP with SNs less than the SN of the last transmitted PDCP PDU transmitted via WLAN to the AP.
 	In an analogous art Agiwal show wherein taking the one or more actions comprises: discarding PDCP PDUs received from the AP with SNs less than the SN of the last transmitted PDCP PDU transmitted via WLAN to the AP [par 0086, the packet size negotiation module 208 in the receiving device 204 determines a need to change existing negotiated maximum size (i.e., P bytes) for the active connection. For example, the packet size negotiation module 208 may trigger a change in existing negotiated maximum size when size of data packets for an application is switched, a new application is mapped to the active connection, or MTU of the broadband wireless network 110 is changed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.

40. O’Malley, Sharma, and Matsumori discloses the apparatus of claim 39, O’Malley, Sharma, and Matsumori fail to show wherein the at least one processor is configured to: the PDU comprises a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN, and the at least one processor is configured to take the one or more actions based, at least in part, on the SN.
 	In an analogous art Agiwal show wherein the at least one processor is configured to: the PDU comprises a last packet data convergence protocol (PDCP) physical data unit (PDU) forwarded to the WLAN [par 0019, the packet size negotiation module is further configured for determining a sequence number of the last MAC PDU transmitted to the receiving device prior to transmission of the request message], and wherein: the at least one processor is configured to take the one or more actions based, at least in part, on the SN [par 0085, 0086 Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PDUs and decoding MAC PDUs respectively based on a predefined parameter (e.g., sequence number/action time) indicated in the request/response message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Agiwal because to prevent the failure to decode the MAC PDUs carrying unfragmented MAC SDUs with size equal to the new negotiated maximum size.


6.  	Claims 11, 15, 19, 20, 28, 38, 46, 50 are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1), Sharma et al. (U.S. Pub No. 2018/0035436 A1) in further view of Kim et al. (U.S. Pub No. 2015/0215825 Al).

11. O’Malley, Sharma, and Matsumori creates the method of claim 1, wherein taking the one or more actions comprises: receiving a PDU from the source WWAN BS, wherein the PDU indicates an end of the source WWAN BS forwarding PDUs to the WLAN AP [par 0087, The packet size negotiation module 206 in the transmitting device 202 sends a response message to the transmitting device 202. In one exemplary implementation, the response message carries the connection identifier associated with the active connection and the new negotiated maximum size (e.g., Q bytes). In alternate exemplary implementation, the response message carries the connection identifier associated with the active connection. Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PDUs and decoding MAC PDUs respectively based on a predetermined parameter (e.g., sequence number/action time) indicated in the request/response message]  
O’Malley, Sharma and Matsumori fail to show and using a deciphering key associated with the target WWAN BS for receiving subsequent WLAN PDUs.
 	In an analogous art Kim using a deciphering key associated with the target WWAN BS for receiving subsequent WLAN PDUs [par 0287, The reason for deciphering the data in advance is because the deciphering is a very complex operation and thus it may be difficult to continue deciphering especially when the data is transmitted at a high data rate].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, Sharma,  and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

15. O’Malley, Sharma, and Matsumori illustrates the method of claim 1, wherein taking the one or more actions comprises: transmitting a WLAN PDU to a target WWAN BS [O’Malley par 0007, The method may include determining to handover the RN. The method may further include sending a handover command to the RN. The method may further include sending bearer context information to the target eNB. The bearer context information may include information that allows the target eNB to accept the RN while at least one WTRU connected to the RN remains in the connected state throughout the handover],
 	O’Malley, Sharma, and Matsumori fail to show wherein the WLAN PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU.
 	In an analogous art Kim show wherein the WLAN PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU [par 0014, the ciphering comprises at least one of: packet data convergence protocol ciphering and IPsec ciphering [0015] the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O'Malley, Matsumori, Sharma, and Kim because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

19. O’Malley, Sharma, and Matsumori creates the method of claim 16, O’Malley, Matsumori and Sharma fail to show wherein taking the one or more actions comprises: determining one or more packet data convergence protocol (PDCP) PDUs have not been forwarded to the WLAN AP; and in response to the determination, forwarding the one or more PDCP PDUs to the target WWAN BS.
 	In analogous art Kim show wherein taking the one or more actions comprises: determining one or more packet data convergence protocol (PDCP) PDUs have not [par 0271, The UE ciphers the upper layer data at an appropriate time and generates PDCP PDU to the RLC layer at the time when the uplink transmission resource is available. The PDCP layer stores the PDCP packet (PDCP PDU or PDCP SDU) until the RLC layer checks that corresponding data is transmitted successfully. If a timer pertaining to the PDCP packet (hereinafter, referred to as timer 1) expires, the PDCP packet is discarded even though the successful transmission is not confirmed by the RLC layer]; and in response to the determination, forwarding the one or more PDCP PDUs to the target WWAN BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.


20, O’Malley, Matsumori, Sharma, and Kim disclose the method of claim 19, O’Malley, Sharma, and Matsumori fail to show wherein the forwarding comprises: forwarding unciphered PDCP PDUs to the target WWAN BS.
 	In an analogous art Kim show wherein the forwarding comprises: forwarding unciphered PDCP PDUs to the target WWAN BS [par 0293, For example, if the UE has a high processing capability, the necessity of ciphering in advance decreases and thus the threshold 1 may be set to a low value. If the channel condition is good and the data rate is high, the threshold 1 may be set to a high value. The maximum value of the threshold 1 cannot exceed the Reordering_Window size].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

28. O’Malley, Sharma, and Matsumori creates the method of claim 24, further comprising: O’Malley, Sharma, and Matsumori fail to show receiving, from the source WWAN BS, an indication of one or more packet data convergence protocol (PDCP) PDUs that have not been forwarded to the WLAN AP.
 	In an analogous art Kim receiving, from the source WWAN BS, an indication of one or more packet data convergence protocol (PDCP) PDUs that have not been forwarded to the WLAN AP[par 0271, The UE ciphers the upper layer data at an appropriate time and generates PDCP PDU to the RLC layer at the time when the uplink transmission resource is available. The PDCP layer stores the PDCP packet (PDCP PDU or PDCP SDU) until the RLC layer checks that corresponding data is transmitted successfully. If a timer pertaining to the PDCP packet (hereinafter, referred to as timer 1) expires, the PDCP packet is discarded even though the successful transmission is not confirmed by the RLC layer]; and in response to the determination, forwarding the one or more PDCP PDUs to the target BS par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.


29. O’Malley, Matsumori, Sharma, and Kim teach the method of claim 28, O’Malley, Sharma, and Matsumori fail to show wherein the receiving comprises: receiving unciphered PDCP PDUs from the source WWAN BS.
 	In an analogous art Kim show wherein the receiving comprises: receiving unciphered PDCP PDUs from the source WWAN BS [par 0293, For example, if the UE has a high processing capability, the necessity of ciphering in advance decreases and thus the threshold 1 may be set to a low value. If the channel condition is good and the data rate is high, the threshold 1 may be set to a high value. The maximum value of the threshold 1 cannot exceed the Reordering_Window size].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.


 	In an analogous art Kim show receiving a WLAN PDU from the
UE, wherein the PDU includes an indication of a ciphering key, and wherein taking the one or more action comprises deciphering the received WLAN PDU from the UE using the ciphering key indicated in the WLAN PDU [par 0274, UE deciphers the received PDCP PDU by applying the determined COUNT and using a predetermined key]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

46. O’Malley, Sharma, and Matsumori describe the apparatus of claim 39, O’Malley fail to show wherein the at least one processor configured to take the one or more actions is configured to: receive a PDU from the source WWAN BS [par 0085, In alternate exemplary implementation, the response message carries the connection identifier associated with the active connection. Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PD Us and decoding MAC PD Us respectively based on a predefined parameter (e.g., sequence number/action time) indicated in the request/response message]
 	O’Malley, Sharma, and Matsumori fail to show wherein the WLAN PDU indicates an end of the source WWAN BS forwarding PDUs to the WLAN AP; and use a deciphering key associated with the target WWAN BS for receiving subsequent WLAN PDUs.
 	In an analogous art Kim show wherein the WLAN PDU indicates an end of the source WWAN BS forwarding PDUs to the WLAN AP; and use a deciphering key associated with the target WWAN BS for receiving subsequent WLAN PDUs [par 0287, The reason for deciphering the data in advance is because the deciphering is a very complex operation and thus it may be difficult to continue deciphering especially when the data is transmitted at a high data rate].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next_ PDCP_RX_ SN.

50, O’Malley, Sharma, and Matsumori describes the apparatus of claim 39, wherein the at least one processor configured to take the one or more actions is configured to transmit a WLAN PDU to a target WWAN BS [par 0085, In alternate exemplary implementation, the response message carries the connection identifier associated with the active connection. Accordingly, the MAC PDU generation module 212 and the MAC PDU processing module 214 uses new negotiated maximum size for building MAC PDUs and decoding MAC PDUs respectively based on a predefined parameter (e.g., sequence number/action time) indicated in the request/response message].
 	O’Malley, Sharma, and Matsumori fail to show wherein the WLAN PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU.
 	In an analogous art Kim show wherein the WLAN PDU provides an indication of a ciphering key used by the UE to cipher the transmitted WLAN PDU [par 0014, the ciphering comprises at least one of: packet data convergence protocol ciphering and IPsec ciphering [0015] the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be].
 	Before the effective filing it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Kim because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.


7. 	Claims 4, 5, 9, 12, 14, 21, 35, 36, 41, 42,  45, 47, 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1), Sharma et al.(U.S. Pub No. 2018/0035436 A1) in further view of Laselva et al. (U.S. Pub No. 2017/0338937 Al).


 	In an analogous art Laselva show wherein taking the one or more actions comprises: using a ciphering key associated with the source WWAN BS for deciphering packet data units (PDUs) received having an SN less than a last PDU forwarded to the WLAN AP by the source WWAN BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

5. O’Malley, Sharma, and Matsumori creates the method of claim 1, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: using a ciphering key associated with the target WWAN BS for uplink UL WLAN transmission.
 	In an analogous art Laselva show wherein taking the one or more actions comprises: using a ciphering key associated with the target BS for UL WLAN transmission [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

9. O’Malley, Sharma, and Matsumori conveys the method of claim 1, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: using, during the HO, a ciphering key associated with the source WWAN BS for data transmitted over WLAN.
 	In an analogous art Laselva show wherein taking the one or more actions comprises: using, during the HO, a ciphering key associated with the source BS for data transmitted over WLAN [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base Station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

12. O’Malley, Sharma, and Matsumori displays the method of claim 1, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: transmitting a PDU to the target WWAN BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source WWAN BS; and after transmitting the PDU to the target WWAN BS, transmitting WLAN PDUs using a ciphering key associated with the target WWAN BS.
 	In an analogous art Laselva show taking the one or more actions comprises: transmitting a PDU to the target WWAN BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source WWAN BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some]; and after transmitting the PDU to the target WWAN BS, transmitting WLAN PDUs using a ciphering key associated with the target WWAN BS [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine filing of O’Malley, Matsumori, Sharma, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

14. O’Malley, Sharma, and Matsumori define the method of claim 1, O’Malley, Sharma, Matsumori, fail to show further comprising: prior to receiving and processing the handover indication, using a ciphering key associated with the source WWAN BS for transmitting and receiving WLAN packet data units PDUs.
 	In an analogous art Laselva show further comprising: prior to receiving and processing the handover indication, using a ciphering key associated with the source WWAN BS for transmitting and receiving WLAN packet data units PDUs [par 0015, the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be likely}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

21. O’Malley, Sharma, and Matsumori conveys the method of claim 16, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: transmitting, to the target WWAN BS, a key associated with the source WWAN BS.
Laselva show wherein taking the one or more actions comprises: transmitting, to the target BS, a key associated with the source BS [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

35. O’Malley, Sharma and Matsumori conveys the method of claim 24, O’Malley and Matsumori fail to show where taking the one or more actions comprises: using, during the handover the key associated with the source WWAN BS for data transmitted over the WLAN.
 	In an analogous art Laselva show where taking the one or more actions comprises: using, during the handover the key associated with the source WWAN BS for data transmitted over the WLAN [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base Station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some}.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node. 

36, O’Malley, Sharma, and Matsumori teaches the method of claim 24, O’Malley, Sharma fail to show wherein taking the one or more actions comprises: deciphering received WLAN physical data units (PDUs) using a key associated with the source WWAN BS; receiving a PDU from the UE, wherein the PDU indicates deciphering subsequent received WLAN PDUs from the UE using a key associated with the target WWAN BS; and in response to the reception, deciphering the subsequently received PDUs using a key associated with the target WWAN BS.
 	In an analogous art Laselva show wherein taking the one or more actions comprises: deciphering received WLAN physical data units (PDUs) using a key associated with the source WWAN BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base Station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some; receiving a physical data unit (PDU) from the UE, wherein the PDU indicates deciphering subsequent received WLAN PDUs from the UE using a key associated with the target BS]; and in response to the reception, deciphering the subsequently received PDUs using a key associated with the target WWAN BS[par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma and Laselva 

41, O’Malley, Sharma, and Matsumori describes the apparatus of claim 39, O’Malley, Sharma, and Matsumori fail to show wherein the at least one processor configured to take the one or more actions is configured to use a ciphering key associated with the source BS for deciphering packet data units (PDUs) received having an SN less than a last PDU forwarded to the WLAN AP by the source WWAN BS.
 	In an analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to use a ciphering key associated with the source BS for deciphering packet data units (PDUs) received having an SN less than a last PDU forwarded to the WLAN AP by the source WWAN BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.


 	In analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to use a ciphering key associated with the target WWAN BS for uplink (UL) WLAN transmission [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

45. O’Malley, Sharma and Matsumori determines the apparatus of claim 39, O’Malley, Sharma, and Matsumori fail to show wherein the at least one processor configured to take the one or more actions is configured to use, during the handover, a ciphering key associated with the source WWAN BS for data transmitted over WLAN.
 	In an analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to use, during the handover, a ciphering key associated with the source WWAN BS for data transmitted over WLAN [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

47. O’Malley, Sharma, and Matsumori creates the apparatus of claim 39, O’Malley, Sharma, and Matsumori fail to show wherein the at least one processor configured to take the one or more actions is configured to: transmit a PDU to the target WWAN BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source WWAN BS; and after the at least one processor transmits the PDU to the target WWAN BS, the at least one processor is configured to transmit WLAN PDUs using a ciphering key associated with the target WWAN BS.
 	In an analogous art Laselva show wherein the at least one processor configured to take the one or more actions is configured to: transmit a PDU to the target WWAN BS, wherein the PDU indicates last ciphered PDU transmitted using a key associated with the source WWAN BS [par 0045, A benefit of this is obtained in that information buffered in a non-cellular node, for example an access point, ciphered with a key associated with a source base Station, is recoverable by a user equipment. Unless ciphering was disabled, the user equipment might receive some]; and after the at least one processor transmits the PDU to the target WWAN BS, the at least one processor is configured to transmit WLAN PDUs using a ciphering key associated with the target WWAN BS [par 0045, Unless ciphering was disabled, the user equipment might receive some of this information but be unable to decipher it after the handover, as the user equipment might already be using a key associated with a target base station]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Laselva because ciphering of information communicated over the non-cellular carrier maybe disabled for the duration of the handover because the benefit of this is obtained in that information buffered in a non-cellular node.

49. O’Malley, Sharma, and Matsumori provides the apparatus of claim 39, O’Malley, Sharma, and Matsumori fail to show wherein the at least one processor is configured to: prior to receiving and processing the handover indication, use a ciphering key associated with the source WWAN BS for transmitting and receiving WLAN PDUs.
 	In an analogous art Laselva show wherein the at least one processor is configured to: prior to receiving and processing the handover indication, use a ciphering key associated with the source WWAN BS for transmitting and receiving WLAN PDUs [par 0015, the at least one processing core is configured to disable and enable the ciphering in dependence of a random process when no handover is determined to be likely].
.


8. 	 Claims 7, 31, 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1), Matsumori et al. (U.S. Pub No. 2013/0100928 Ai)in view of Agiwal et al. (U.S. Pub No. 2014/0146834 Al),  Sharma et al.(U.S. Pub No. 2018/0035436 A1) in further view of Kim et al. (U.S. Pub No. 2015/0215825 Al).

7. O'Malley, Matsumori, and Sharma demonstrates the method of claim 6, O’Malley, Matsumori, and Sharma fail to show wherein taking the one or more actions comprises: receiving, from the target WWAN BS, an indication of one or more missing PDCP PDUs; and in response to the indication, retransmitting the one or more missing PDCP PDUs using a ciphering key associated with the target WWAN BS.
 	In an analogous art Kim show wherein taking the one or more actions comprises: receiving, from the target WWAN BS, an indication of one or more missing PDCP PDUs; and in response to the indication, retransmitting the one or more missing PDCP PDUs using a ciphering key associated with the target WWAN BS [par 0275, if handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT In the example of downlink transmission, the source eNB 1715 sends the UE 1705 a HANDOVER COMMAND message at step 1720 and forwards the PDCP SDUs of which successful transmission is not confirmed to the target eNB 1710 at step 1725. After being handed over to the target eNB, the UE sends the target eNB a HANDOVER COMPLETE message to notify that the handover is successful at step 1730].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, Agiwal, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

31. O’Malley, Matsumori and Sharma teach the method of claim 30, O’Malley, Matsumori, and Sharma fail to show wherein taking the one or more actions comprises: transmitting an indication of one or more missing PDCP PDUs; and in response to the indication, receiving the one or more missing PDCP PDUs using a ciphering key associated with the target WWAN BS.
 	In an analogous art Kim show wherein taking the one or more actions comprises: transmitting an indication of one or more missing PDCP PDUs; and in response to the indication, receiving the one or more missing PDCP PDUs using a ciphering key associated with the target WWABS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT In the example of downlink transmission, the source eNB 1715 sends the UE 1705 a HANDOVER COMMAND message at step 1720 and forwards the PDCP SDUs of which successful transmission is not confirmed to the target eNB 1710 at step 1725. After being handed over to the target eNB, the UE sends the target eNB a HANDOVER COMPLETE message to notify that the handover is successful at step 1730].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

44. O’Malley, Matsumori, and Sharma display the apparatus of claim 43, O’Malley, Matsumori, and Agiwal fail to show wherein the at least one processor configured to take the one or more actions is configured to receive from the target WWAN BS, an indication of one or more missing PDCP PDUs; and in response to the indication, the at least one processor is configured to retransmit the one or more missing PDCP PDUs using a ciphering key associated with the target WWAN BS.
 	In an analogous art Kim show wherein the at least one processor configured to take the one or more actions is configured to receive from the target WWAN BS, an indication of one or more missing PDCP PDUs; and in response to the indication, the at least one processor is configured to retransmit the one or more missing PDCP PDUs using a ciphering key associated with the target BS [par 0275, If handover occurs, retransmission of the missing PDCP packet maybe requested. After inter-eNB handover is performed, the UE and the eNB protect against data loss by exchanging PDCP STATUS REPORT In the example of downlink transmission, the source eNB 1715 sends the UE 1705 a HANDOVER COMMAND message at step 1720 and forwards the PDCP SDUs of which successful transmission is not confirmed to the target eNB 1710 at step 1725. After being handed over to the target eNB, the UE sends the target eNB a HANDOVER COMPLETE message to notify that the handover is successful at step 1730].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Matsumori, Sharma, and Kim because to prevent the PDCP reception entity to requesting for retransmission of the PDCP packet of which sequence number is less than the Next PDCP RX SN.

9.  	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 A1) in view of Matsurnori et al. (U.S. Pub No. 2013/0100928 A1), Sharma et al.(U.S. Pub No. 2018/0035436 A1) in view of Faccin et al. (U.S. Pub No. 2006/0121883 Al).

10. O’Malley, Sharma, and Matsumori teaches the method of claim 1, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: using, during the handover, a permanent ciphering key associated with the WLAN AP for data transmitted over WLAN.
 	In an analogous art Faccin show wherein taking the one or more actions comprises: using, during the handover, a permanent ciphering key associated with the WLAN AP for data transmitted over WLAN [par 0024, And, once data traffic is up between the mobile station and the new access point, a permanent key is created there between, subsequently to be used for subsequent communications].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Faccin because this allows performs pre authentication with the new access points.

10.  	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 Al) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 Al), Sharma et al.(U.S. Pub No. 2018/0035436 A1) in further view of Liu et al. (U.S. Pub No. 2012/0314569 Al).

22. O’Malley, Sharma, and Matsumori defines the method of claim 16, O’Malley, Sharma, and Matsumori fail to show wherein taking the one or more actions comprises: transmitting a PDU to the UE, wherein the PDU indicates an end of the WWAN source BS forwarding physical data units (PDUs) to the WLAN AP.
 	In an analogous art Liu show wherein taking the one or more actions comprises: transmitting a PDU to the UE, wherein the PDU indicates an end of the source WWAN BS forwarding physical data units (PDUs) to the WLAN AP [par 0022, 0084, By way of example, the base stations 114a, 114b maybe a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like. While the base stations 114a, 114b are each depicted as a single element, it will be appreciated that the base stations 114a, 114b may include any number of interconnected base stations and/or network elements. For 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Liu because methods and systems for achieving network load balancing and retrieving and using network interface related measurements.

11.  	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over O’Malley et al. (U.S. 2016/0286410 Al) in view of Matsumori et al. (U.S. Pub No. 2013/0100928 A1),  Sharma et al.(U.S. Pub No. 2018/0035436 A1) in further view of Kosekela et al. (U.S. Pub No. 2017/0367035 Al).

13. O’Malley, Sharma, and Matsumori create the method of claim 1, O’Malley, Sharma, and Matsumori fail to show wherein the UE is connected to the WLAN AP via a BS managing WLAN aggregation
 	In an analogous art Koskela show wherein the UE is connected to the WLAN AP via a BS managing WLAN aggregation [par 0028, For example, the configuration may indicate to the WLANAP 110B that it is allowed to take part in cellular WLAN aggregation. The UE may then monitor and/or measure of the listed WLANAP to determine whether a connection can (or should be) made based on for example signal quality. The UE may then report to the network WLAN APs, which support aggregation and have sufficient link quality of a connection. The cellular base station and/or WLAN AP may then prepare for aggregation for the UE by for example establishing an interface between cellular base station and/or WLAN AP].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of O’Malley, Sharma, Matsumori, and Koskela because this provides determining by a user equipment, whether at least one wireless local area network access point allows aggregation with cellular; and selecting, by the user equipment based on the determination. 




Response to Arguments

Therefore, for at least these reasons, Applicant submits that Agiwal fails to teach or suggest a method of wireless communication by a user equipment (UE) that includes “receiving, from the source WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP),” as recited in claim 1 and similar features recited in claim 39. Therefore, Agiwal fails to cure the deficiencies of O'Malley and Matsumori. Additionally, for similar reasons as presented above, Applicant submits that O Malley and Matsumori fail to teach claims 16 and 24, which recite similar features 

The examiner respectfully disagrees the applicant argument is moot in view of newly rejected claims. Analogous art Sharma show to at least one of the UE or the target WWAN BS, a sequence number (SN) of a physical data unit (PDU) associated with a wireless local area network (WLAN) access point (AP).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468